Title: To Thomas Jefferson from Mary Band, 9 March 1805
From: Band, Mary
To: Jefferson, Thomas


                  
                     George Town—Saturday Morning March 9th. 1805.
                  
                  Mrs. Mary Band, an unfortunate woman, left a widow, with four small Children, pleads great poverty, makes application most humbly, to Mr. Jefferson, President of the United States, for a little assistance, being this present time, without one single cent, and what is an addition to her distress’d situation, in a Strange Place, and without one friend, to render her the least service, although she solicits every comfort in life, furthermore wishes to incert, that with the help of a little money, will carry her into the country, to her her friends, whom she is in hopes, will do something for her, in her very unhappy situation.—
                  Concludes beging leave to subscribe herself Your Obent. Servant
                  
                     Mary Band 
                     
                  
               